Title: To John Adams from James Wilkinson, 20 December 1797
From: Wilkinson, James
To: Adams, John



Honoured Sir
Head Quarters PittsBurgh Decr. 20 1797

To justify to our Country and to the world your protection of me at a moment when  and powerful enemies were combined to destroy me by implications which dare not meet the light, I profess before God and Man is among the leading motives of all my acting—
The death of General Wayne silenced an investigation which I had much at heart, because it would have unfolded Scenes and circumstances evincive of my Utility, my Integrity and my wrongs, which can now never reach the public Eye—so soon as this Death was announced in Philadelphia, I waited on the Secretary of War and held with him a conversation precisely to the following effect—“prosecution is in the Grave with General Wayne, but the door is still open to investigation, and I most earnestly wish an enquiry into my Conduct, Military and Political—indeed the vindication of my own affaced Reputation more than any desire to injure General Wayne has directed the obstinate perseverance with which I have pursued the subject—I know that whispers and inuendoes are circulated in secret to wound my Character—I know that a sinister connexion with Spain is slanderously imputed to me—I know that Jacobinism, french attachments, and an indisposition to the Government of my Country are basely ascribed to me—but conscious of innocence, I court Inquiry to obtain an opportunity of vindication which I have amply in my power”—to this Mr. McHenry after declaring that he did not know such things were laid or insinuated, but that if they were I must be sensible from the Presidents Conduct to me, that they had made no impression on his Breast, replied in the following words—“I advise you as a friend to give yourself no more trouble about it”—this conversation took place several weeks before the expiration of the Session of Congress, and I followed the advice given to me, in the hopes that the prejudices and animosity of my enemies might subside
But I have been deceived and while all my faculties have been on the stretch to promote the Interests of the Nation and the Honor of the Government, I find my enemies have not slumbered and that calumnies are still circulated to wound my fame and impair the public confidence.—
Under such circumstances I know not where to appeal with so much propriety as to your breast, because I implicitly confide in your Justice, to determine my merits by my work and not by the words of those who seek my destruction, and because to you I owe the preservation of a spotless character, and am particularly responsible for my Conduct.—
The following circumstances have occasioned this trespass on your time and may I humbly hope justify this intrusion.—
A man by name Hamilton from the lower Country, anticipated me at this place several weeks, and it was presently rumoured about the town that he had secret business with me and waited my arrival—so soon as the report reached the ears of the Commanding officer Capt. Turner and the Quarter Master General Mr. Wilkins they called on Mr. Hamilton and taxed him with the plunder—he avowed his inocence and declared he had no knowledge of,or business with me—the report was then traced to a Mr. Postlethwait a Tavern Keeper of the Town and he gave for another source one of his household who had it from a third person, but it could not be fixed that Hamilton had made the declaration.—
That a Man should be at this place with business for me public or private might occur without producing any remarkable effect—but when such Man is known be a professed Spanish agent (the very same whom I had recommended to Colo. Sargent at Cincinnati but May or June as a proper subject for the attention of the civil magistrate, as will fully appear from the Copy of my letter to the Colonel which was transmitted to the War Office) jealousies are excited, speculation produced and conclusions formed highly injurious to me, when in fact I never have held, nor ever shall hold communication with him unless I may be authorized to put him in Confinement, which if consistent I would recommend and that he should be removed to some other place.
I intreat your pardon Sir, while I claim your attention to a circumstance of similar import but more serious aspect.—
In consequence of the Information No. 1 I wrote the letter No. 2 and received for answer No. 3. and this last produced No. 4 & 5—the misrepresentation of Capt. Lewis notwithstanding the affected guise of candor and respect which he gave his communication to my Major of Brigade is apparent from the positive information of Major Freeman & Mr. Lowell;—This officer attached to the family of General Wayne in the relation of extra Aid de Camp mingled in his prejudices and co-operated in his labours against me, and the circumstance has long protected him against the sentence of a General Court Martial for abuse of my Character and Contempt of my Authority. I have considered it my duty to intrude these particulars upon you with the solemn assurances that I shall omit no industry to find out the reputed author of this vile Calumny and if he has been guilty of the fact to bring him to Justice.—
Believe me Honoured Sir it is the invisibility of my enemies only which I fear, for while I dare the open asault I dread the secret stab—defended by the invincible armour of Integrity I shall exultingly meet the combined force of my foes in fair conflict—yet with all my habits of vigilance it may be impossible for me to guard against their wiles and stratagems—to you then Sir, permit me to look up for protection against the Shafts and arrows which may be levelled at the Honor of an absent, injured, innocent Man—Extend to me but the patronage which the retrospect of my recorded services may warrant and my future Conduct justify, and I ask no more, under heaven to justify your confidence and to fulfil every reasonable expectation.—
I beg leave in this place to remark on a circumstance which appears in a Letter of the Spanish Minister to the Secretary of State, it is there stated that I had not recieved orders to oppose the violation of our Neutrality by the British on the quarter of Canada—This as far as relates to my Instructions which I received from the Secretary of War is true, yet it is in fact false, for Sir, you will be pleased to recollect that in a conversation which I had with you on the Subject of the Chevaliers Alarm—I asked you expressly if the British should attempt to pass through our territory whether I should oppose them and you replied to me “undoubtedly”—a circumstance so trivial at the time may have escaped your recollection, but I am ready to bear testimony to the fact, and it may be proper for me to assure you at the same time that I am ready to make Oath no Eye ever beheld the Instructions of the Secretary except the Gentlemen attached to my person, and I doubt whether they ever saw them, and I can aver with equal solemnity that the contents of those Instruction were never communicated by me to any person.
I fear I fatigue you yet I must call your recollection to another circumstance—you may remember I shewed you a lump of virgin copper before I left Philadelphia, and asked your permission to search for the mine which you granted— I have now the pleasure to inform you that I have proceeded in that pursuit, and if I may credit my informants have discovered a Country of Mines— I had ordered two hundred pounds of the copper to be brought away but the Metal was too hard for my Tools and a few small pieces only could be cut from the assay body—a sample will be delivered to you with this Letter inclosed in a Tin can.—
Before I left Philadelphia I requested the Secretary of War to mention to you my Son who bears my name, as a Candidate for a Commission in the Army—suffer me now Sir, to recommend him to your patronage—it is my view to make him a scientific Soldier and to give him if possible every advantage of Education and experience—he is sixteen years of age and is well grown and well educated for his years, if your goodness may incline you to favour me I should prefer the Corps of Artillerists and Engineers for my Son noviciate as the most Scientific branch—
With the highest &c &c.—I am
J Wilkinson